UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6618


TAYLOR PRUITT ROBERSON,

                    Petitioner - Appellant,

             v.

BENITA WITHERSPOON, Warden of the North Carolina Correctional Institution
for Women,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:20-cv-00306-LCB-LPA)


Submitted: February 16, 2022                                      Decided: March 16, 2022


Before NIEMEYER and AGEE, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jaime Torre Halscott, HALSCOTT MEGARO, PA, Orlando, Florida, for Appellant.
Jonathan Porter Babb, Sr., Special Deputy Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Taylor Pruitt Roberson seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Roberson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2